Exhibit 10.1

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION
AGREEMENT (AS AMENDED, FROM TIME TO TIME, THE “SUBORDINATION AGREEMENT”) DATED
AS OF JUNE     , 2007, AMONG BANK OF AMERICA, N.A., LCC INTERNATIONAL, INC. AND
CERTAIN OF ITS SUBSIDIARIES AND WIRELESS FACILITIES, INC., AND THE HOLDER OF
THIS NOTE, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE
PROVISIONS OF THE SUBORDINATION AGREEMENT.

SUBORDINATED PROMISSORY NOTE

$22,000,000                                                                                                                                                                    
June     , 2007

FOR VALUE RECEIVED, LCC International, Inc., a Delaware corporation (the
“Maker”), promises to pay to Wireless Facilities, Inc., a Delaware corporation
(the “Holder”), at Bridge Pointe Corporate Center, 4810 Eastgate Mall, San
Diego, California 92121, or at such other place as the Holder of this Note may
from time to time designate, on June    , 2010 (the “Maturity Date”), the
principal amount of Twenty Two Million Dollars ($22,000,000) (which amount may
be increased or decreased from time to time without further consent of the Maker
and the Holder pursuant to the terms of the Purchase Agreement, as defined
below, as reflected on Schedule 1 attached hereto), or such lesser amount as may
be outstanding under this Note on the Maturity Date, together with interest on
the unpaid principal amount hereof from the date hereof, until paid in full,
said interest to be computed and paid as set forth below. For purposes of
clarification, (i) any increase to the principal amount under this Note pursuant
to the terms of the Purchase Agreement shall be deemed to be outstanding as of
the date hereof and interest shall accrue on such principal amount from the date
of this Note and (ii) any decrease to the principal amount under this Note
pursuant to the terms of the Purchase Agreement shall be deemed to be made as of
the date hereof and the interest under this Note shall be calculated
accordingly. All payments hereunder shall be made in lawful money of the United
States of America.

Interest on the unpaid principal amount hereof shall be computed on the basis of
actual days elapsed over a 360-day year, at a floating rate of one-month LIBOR
(LIBOR to reset on the first Business Day of each month) plus

(a)           from the date of this Note to and including June 30, 2007, 4% per
annum,

(b)           from July 1, 2007 to and including July 31, 2007, 5% per annum,

(c)           from August 1, 2007 to and including August 31, 2007, 6% per
annum,

(d)           from September 1, 2007 to and including September 30, 2007, 7% per
annum,


--------------------------------------------------------------------------------


(e)           from October 1, 2007 to and including December 31, 2007, 8% per
annum,

(f)            from January 1, 2008 to and including June 30, 2008, 9% per
annum,

(g)           from July 1, 2008 to and including December 31, 2008, 10% per
annum,

(h)           from January 1, 2009 to and including June 30, 2009, 11% per
annum,

(i)            from July 1, 2009 to and including December 31, 2009, 12% per
annum,

(j)            from January 1, 2010 to (but not including) the Maturity Date,
13% per annum, and

(k)           if the principal amount and interest accrued thereon under this
Note is not paid in full on or prior to the Maturity Date, an increase of 1% per
annum to the then applicable rate determined hereunder for each six month period
beginning on July 1 and January 1 of each year, until the Note is paid in full.

For purposes of this Note, “LIBOR” means, for any interest period described
above, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such interest period, for dollar
deposits (for delivery on the first day of such interest period) with a term
most closely approximating such interest period.

Subject to the terms of the Subordination Agreement, interest payments shall be
due (i) with respect to the period commencing on the Closing Date and ending on
June 30, 2007, in arrears on the fifth (5th) Business Day following the date on
which the Maker shall have delivered to the lenders the financial statements
for, and the Compliance Certificate (as defined in the Credit Agreement (as
defined below)) with respect to, calendar quarter ended June 30, 2007 required
to be delivered under the Credit Agreement and (ii) with respect to each
calendar quarter commencing on or after July 1, 2007, in arrears on the fifth
(5th) Business Day following the date on which the Maker shall have delivered to
the Lenders the financial statements for, and the Compliance Certificate with
respect to, such calendar quarter required to be delivered under the Credit
Agreement (each an “Interest Payment Date”). All accrued and unpaid interest
shall be paid in full on the Maturity Date.

In the event the Maker fails to pay interest under this Note within five (5)
Business Days following the date on which the Maker is required to deliver
quarterly or annual financial statements, as applicable, under the Credit
Agreement (i) with respect to any two (2) consecutive Interest Payment Dates
during the period commencing on July 1, 2007 and ending on June 30, 2008 or (ii)
with respect to any one Interest Payment Date occurring after July 1, 2008, the
Holder shall be entitled, by delivery of written notice to the Maker within
forty-five (45) days following such Interest Payment Date (the “Election
Notice”), to convert the total amount of interest due on such Interest Payment
Date, or in the case of the foregoing clause (i), such two (2) Interest Payment
Dates (the “Total Unpaid Interest”) into a number of shares of the Maker’s Class
A Common Stock, par value $0.01 per share (the “Maker Common Stock”) equal to
the quotient obtained by dividing (a) the Total Unpaid Interest on the date of
the Election

2


--------------------------------------------------------------------------------


Notice by (b) the average of the closing prices of the Maker Common Stock as
reported on the NASDAQ Global Market or other national stock exchange for the
last ten (10) trading day period ending two (2) days prior to the delivery of
the Election Notice in accordance with the terms hereof (the “Common Stock
Price”). No fractional shares will be issued upon the conversion of the Total
Unpaid Interest. In lieu of any fractional shares to which Holder would
otherwise be entitled, Maker shall pay Holder in cash that amount of the
unconverted Total Unpaid Interest equal to such fraction multiplied by the
Common Stock Price. Maker shall issue and deliver to Holder within seven (7)
Business Days after the date of the Election Notice a certificate for the number
of shares of Maker Common Stock to which Holder is entitled upon such conversion
of the Total Unpaid Interest, including a check payable to Holder for any cash
amounts payable in lieu of fractional shares as described above. Holder’s
Election Notice shall contain such representations as the Maker shall reasonably
request to satisfy itself that the issuance of such shares to the Holder is
exempt from registration under the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the “1933 Act”) and applicable
state securities laws. Notwithstanding the foregoing, in the event Maker is
subject to NASDAQ Marketplace Rule 4350(i) (the “Marketplace Rule”) at the time
of such issuance, Maker shall not issue any shares which shall result in the
aggregate number of shares of Maker Common Stock issued pursuant to this Note to
exceed of 19.999% of the shares of Maker Common Stock outstanding on the date
hereof (taking into account any stock splits or reverse stock splits in the
Maker Common Stock occurring after the date hereof) without first obtaining the
required stockholder consent pursuant to the Marketplace Rule; provided,
however, that Maker shall use its commercially reasonable best efforts to obtain
any required stockholder approval as soon as possible following receipt of any
Election Notice. Any shares of Maker Common Stock issued pursuant to this
paragraph, including any Maker Common Stock issued as a dividend or other
distribution with respect to, or in exchange for, or in replacement of such
Maker Common Stock, shall be subject to registration for resale under the 1933
Act upon the terms and conditions set forth in Exhibit A hereto.

Subject to the terms of the Subordination Agreement, the unpaid principal amount
of, and any accrued interest on, this Note must be prepaid:

 (a)          with the one hundred percent (100%) of the Net Cash Proceeds
received by the Maker or its Subsidiaries (as defined in the Credit Agreement),
until this Note is paid in full, in respect of any issuance of equity security
for cash (other than pursuant to employee benefit plans) or debt financing that
is subordinated to the obligations of the Maker and its Subsidiaries under the
Credit Agreement, other than (i) any debt financing under the Credit Agreement,
(ii) a refinancing of existing debt financing or (iii) debt financing for
working capital of one or more Foreign Subsidiaries; and

(b)           upon a Change of Control (as defined below) of the Maker, provided
that no event of default under the Credit Agreement (other than an event of
default as a result of such Change of Control) has occurred and is continuing.

Any prepayment, including under subsections (a) or (b) above, shall be without
premium or penalty.

3


--------------------------------------------------------------------------------


Subject to the Subordination Agreement, the unpaid principal amount of, and any
accrued interest on, this Note may be prepaid in whole or in part at any time or
times without premium or penalty.

For purposes of this Note, a “Change of Control” means (a) an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder (the “1934 Act”) but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of fifty-one percent (51%) of the
Equity Interests of the Maker entitled to vote for members of the board of
directors or equivalent governing body of the Maker on a fully diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right) or (b) the sale or transfer of
all or substantially all of the assets of the Maker, whether in a single
transaction or a series of related transactions.

For purposes of this Note, the following defined terms shall have the meanings
provided for such terms in that certain Amended and Restated Credit Agreement
(as amended, modified, restated, supplemented or refinanced from time to time,
the “Credit Agreement”), dated as of May 29, 2007, among the Maker, certain
Subsidiaries of the Maker, the lenders party thereto and Bank of America, N.A.
as administrative agent, as in effect on May 29, 2007: “Net Cash Proceeds,”
“Foreign Subsidiaries” and “Equity Interests.”

Each prepayment shall be applied first to the payment of all interest and other
amounts accrued hereunder on the date of any such prepayment, and the balance of
any such prepayment shall be applied to the principal amount hereof.  No
prepayment shall entitle any person to be subrogated to the rights of the Holder
unless and until this Note has been paid in full.

This Note is made and delivered pursuant to and in accordance with the terms and
conditions of that certain Asset Purchase Agreement (the “Purchase Agreement”),
dated as of May 29, 2007, by and between the Maker and the Holder and is subject
to the terms and conditions of the Purchase Agreement, which are, by this
reference incorporated herein and made a part hereof. Capitalized terms used but
not defined herein shall have the meanings given to such terms in the Purchase
Agreement.

So long as any principal or interest payments are outstanding hereunder, the
Maker agrees to provide to the Holder of this Note, at such Holder’s election,
the following:

(a)           A copy of each quarterly and annual Compliance Certificate
delivered by the Maker to Bank of America, N.A. pursuant to the requirements of
the Credit Agreement;

4


--------------------------------------------------------------------------------


(b)           Notice of any default or event of default given or received under
the Credit Agreement; and

(c)           In the event that the Maker ceases to be a public company, (i) a
consolidated and consolidating balance sheet of the Maker and its Subsidiaries
as of the end of each fiscal year thereafter, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, and (ii) a consolidated balance sheet of the Maker
and its Subsidiaries as of the end of each of the first three fiscal quarters of
each fiscal year thereafter, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year.


THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS WITH RESPECT TO THE
MAKER SHALL CONSTITUTE AN EVENT OF DEFAULT (“EVENT OF DEFAULT”) HEREUNDER:

(a)           Failure to pay, when due, the principal or any interest payable
hereunder, and continuance of such failure for fifteen (15) business days after
the Holder notifies the Maker thereof in writing; provided, however, that the
exercise by the Maker in good faith of its right of setoff pursuant to this
Note, whether or not ultimately determined to be justified, shall not constitute
an Event of Default;

(b)           The admission by the Maker in writing of its inability to pay its
debts as such debts become due, or the making by the Maker of any general
assignment for the benefit of creditors;

(c)           The commencement by the Maker of any case, proceeding, or other
action seeking reorganization, arrangement, adjustment, liquidation,
dissolution, or composition of it or its debts under any law relating to
bankruptcy, insolvency, or reorganization, or relief of debtors, or seeking
appointment of a receiver, trustee, custodian, or other similar official for it
or for all or any substantial part of its property; or

(d)           The commencement of any case, proceeding, or other action against
the Maker seeking to have any order for relief entered against the Maker as
debtor, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution, or composition of the Maker or its debts under any law relating to
bankruptcy, insolvency, reorganization, or relief of debtors, or seeking
appointment of a receiver, trustee, custodian, or other similar official for the
Maker or for all or any substantial part of the property of the Maker, and
(i) the Maker shall, by any act or omission, indicate its consent to, approval
of, or acquiescence in such case, proceeding, or action, or (ii) such case,
proceeding, or action results in the entry of an order for relief which is not
fully stayed within seven (7) Business Days after the entry thereof, or
(iii) such case, proceeding, or action remains undismissed for a period of sixty
(60) days or more or is dismissed or suspended only pursuant to Section 305 of
the United States Bankruptcy Code or any corresponding provision of any future
United States bankruptcy law.

Subject to the subordination provisions of the Subordination Agreement, upon the
occurrence of any such Event of Default hereunder, the entire principal amount
hereof, and all accrued and unpaid interest thereon, shall, at the option of the
Holder, be accelerated, and shall thereupon become immediately due and payable
and the Holder shall be entitled to exercise any

5


--------------------------------------------------------------------------------


one or more of the rights and remedies provided by applicable law; provided that
in the case of clauses (b), (c) and (d) above, such acceleration shall occur
automatically without demand or notice. Failure to exercise said option or to
pursue such other remedies shall not constitute a waiver of such option or such
other remedies or of the right to exercise any of the same in the event of any
subsequent Event of Default hereunder.

The Holder of this Note, by acceptance hereof, agrees that the Note and the
indebtedness represented hereby, and the payment of principal of and all present
and future interest hereon, is expressly subordinated and junior in right of
payment to the prior payment in full of the Senior Debt (as defined in the
Subordination Agreement).

The Holder of this Note may at any time assign all (but not less than all) of
its rights and obligations under this Note to an assignee; provided, however,
that prior to June    , 2008, the Holder may assign its rights and obligations
under this Note to an assignee only upon (a) a consolidation or merger of the
Holder with and into another entity or (b) a sale by the Holder of all or
substantially all of its assets. Subject to the preceding sentence, this Note
will be binding in all respects upon the Maker and inure to the benefit of the
Holder and its successors and assigns.

Any payment on this Note coming due on a Saturday, a Sunday, or a day which is a
legal holiday in the place at which a payment is to be made hereunder shall be
made on the next succeeding day which is a Business Day, and any such extension
of the time of payment shall be included in the computation of interest
hereunder.

Except as explicitly provided herein, the Maker hereby waives presentment,
protest, demand, notice of dishonor, and all other notices, and all defenses and
pleas on the grounds of any extension or extensions of the time of payments or
the due dates of this Note, in whole or in part, before or after maturity, with
or without notice.

No single or partial exercise by the Holder of any right hereunder shall
preclude any other or further exercise thereof or the exercise of any other
rights. No delay or omission on the part of the Holder in exercising any right
hereunder shall operate as a waiver of such right or of any other right under
this Note.

This Note and all agreements between the Maker and the Holder relating hereto
are hereby expressly limited so that in no contingency or event whatsoever,
whether by reason of acceleration or otherwise, shall the amount paid or agreed
to be paid to the Holder for the use, forbearance or detention of money
hereunder exceed the maximum amount permissible under applicable law. If from
any circumstance whatsoever fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance the Holder shall ever receive interest, or anything which might be
deemed interest under applicable law, which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the principal amount owing on account of this Note and not to the
payment of interest, or if such excessive interest exceeds the unpaid balance of
principal of this Note, such excess shall be

6


--------------------------------------------------------------------------------


refunded to the Maker. All sums paid or agreed to be paid to the Holder for the
use, forbearance or detention of the indebtedness of the Maker to the Holder
shall, to the extent permitted by applicable law, be deemed to be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest on account of such
indebtedness is uniform throughout the term thereof. The terms and provisions of
this paragraph shall control and supersede every other provision of this Note
and all other agreements between the Maker and the Holder.


EXCEPT AS OTHERWISE PROVIDED IN EXHIBIT A, THIS NOTE SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.


EXCEPT AS OTHERWISE PROVIDED IN THIS NOTE, INCLUDING WITHOUT LIMITATION IN
EXHIBIT A, (A) ALL NOTICES, COMMUNICATIONS AND DELIVERIES REQUIRED OR MADE
PURSUANT TO THIS NOTE SHALL BE MADE IN ACCORDANCE WITH THE PROCEDURES SPECIFIED
IN SECTION 12.1 OF THE PURCHASE AGREEMENT AND (B) ANY DISPUTE ARISING OUT OF OR
RELATING TO THIS NOTE SHALL BE RESOLVED IN ACCORDANCE WITH THE PROCEDURES
SPECIFIED IN SECTION 12.7 OF THE PURCHASE AGREEMENT.

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Maker has executed this Note as of the date first set
forth above.

LCC INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and Agreed
as of the date first set forth above:

 

WIRELESS FACILITIES, INC.

 

 

By:

 

 

Name:

 

 

 

 

[SIGNATURE PAGE TO PROMISSORY NOTE]

 


--------------------------------------------------------------------------------


 

SCHEDULE 1

 


--------------------------------------------------------------------------------


Exhibit A

HOLDER REGISTRATION RIGHTS

1.               CERTAIN DEFINITIONS.

Capitalized terms used herein which are defined in the main text of this Note
shall have the meanings set forth in therein, unless otherwise defined herein.
As used in this Exhibit A, the following terms shall have the following
meanings:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or is under common control with, such
Person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Common Stock” means the Maker’s Common Stock.

“Company” means LCC International, Inc., a Delaware corporation.

“Investors” means the Holder and any Affiliate or permitted transferee of any
Holder who is a subsequent holder of any Registrable Securities.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated organization or governmental entity.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

“Registrable Securities” means (i) the Shares, and (ii) any other securities
issued or issuable with respect to or in exchange for Registrable Securities;
provided, that, a security shall cease to be a Registrable Security (A) upon
sale pursuant to a Registration Statement or Rule 144 under the 1933 Act, or (B)
at such time that all such securities are eligible for sale by the Investors
pursuant to Rule 144(k).

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Exhibit A (including the
Registration Statement referred to in Section 2 of this Exhibit A), amendments
and supplements to such Registration Statement(s), including the Prospectus,
post-effective amendments, all exhibits and all material filed and incorporated
by reference in such Registration Statement.

“Required Investors” mean the Investors holding a majority of the Registrable
Securities.


--------------------------------------------------------------------------------


“Rule 144”, “Rule 144(k)”, “Rule 172”,  “Rule 401”, “Rule 415”, “Rule 416”,
“Rule 424(b)(3)”,  “Rule 429” and “Rule 461” mean Rule 144, Rule 144(k),  Rule
172, Rule 401, Rule 415, Rule 416, Rule 424(b)(3), Rule 429 and Rule 461,
respectively, each as promulgated by the SEC pursuant to the 1933 Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” means the U.S. Securities and Exchange SEC.”

“Shares” means the shares of Common Stock issued pursuant to this Note.

2.               REGISTRATION.

(a)           Registration Statement.  Within 45 days following the delivery by
an Investor of an Election Notice with respect to any Shares (the “Filing
Deadline”), the Company shall prepare and file with the SEC a  registration
statement covering all Registrable Securities for a secondary or resale offering
to be made on a continuous basis pursuant to Rule 415. Such registration
statement shall be on Form S-3 or on such other form appropriate for such
purpose (the “Registration Statement”) and shall include the plan of
distribution attached hereto as Schedule 1.  Such Registration Statement also
shall cover, to the extent allowable under the 1933 Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities.  Such
Registration Statement shall not include any shares of Common Stock or other
securities for the account of any other holder without the prior written consent
of the Required Investors, except for shares of Common Stock held by the
Company’s stockholders having “piggyback” registration rights expressly set
forth in registration rights agreements entered into by the Company prior to the
date of this Note (the “Piggyback Shares”); provided, however, that the
inclusion of any Piggyback Shares on the Registration Statement shall not result
in the exclusion of the Registrable Securities from any such Registration
Statement.  A copy of the initial filing of the Registration Statement (and each
pre-effective amendment thereto) shall be provided to the Investors and their
counsel prior to filing.

(b)           Expenses.  The Company will pay all expenses incurred by it
associated with the Registration Statement or incident to its performance or
compliance with this Exhibit A, including filing and printing fees, the
Company’s counsel and accounting fees and expenses, NASD (as defined below) and
Nasdaq filing fees, and costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, but the Company
shall not be liable for fees and expenses incurred by the Investors (including
any Investors’ counsel fees), or any discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being offered unless
such underwriter, broker or similar industry professional is engaged at the sole
election of the Company.

2


--------------------------------------------------------------------------------


(c)           Effectiveness.

(i)            The Company shall use reasonable best efforts to have the
Registration Statement declared effective prior to 45 days following the Filing
Deadline; provided, however, that, if the SEC reviews and has written comments
to the filed Registration Statement that would require the filing of a
pre-effective amendment thereto with the SEC, then the date under this clause
(c)(i) shall be the 75th day following the Filing Deadline. The Company shall
notify the Investors by facsimile or e-mail as promptly as practicable, and in
any event, within twenty-four (24) hours, after the Registration Statement is
declared effective and shall simultaneously provide the Investors with copies of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.

(ii)           For not more than thirty (30) consecutive days or for a total of
not more than sixty (60) days in any twelve (12) month period, the Company may
delay the disclosure of material non-public information concerning the Company,
by suspending the use of any Prospectus included in any registration
contemplated by this Section, if such disclosure at the time is not, in the good
faith opinion of the Company, in the best interests of the Company (an “Allowed
Delay”); provided, that the Company shall promptly (a) notify the Investors in
writing of the existence of (but in no event, without the prior written consent
of an Investor, shall the Company disclose to such Investor any of the facts or
circumstances regarding) an Allowed Delay, (b) advise the Investors in writing
to cease all sales under the Registration Statement until the end of the Allowed
Delay and (c) use reasonable best efforts to terminate an Allowed Delay as
promptly as practicable.

3.     COMPANY OBLIGATIONS.  THE COMPANY WILL USE REASONABLE BEST EFFORTS TO
EFFECT THE REGISTRATION OF THE REGISTRABLE SECURITIES IN ACCORDANCE WITH THE
TERMS HEREOF, AND PURSUANT THERETO THE COMPANY WILL, AS EXPEDITIOUSLY AS
POSSIBLE (BUT SUBJECT TO SECTION 2(C)(II) OF THIS EXHIBIT A):

(a)           (i) furnish to the Investors, copies of all such documents
proposed to be filed, which documents will be subject to their review of such
Investors, and (ii) cause its officers and directors, counsel and independent
certified public accountants to respond to such inquiries as shall be necessary,
to conduct a reasonable review of such documents.  The Company shall not file
the Registration Statement or any such Prospectus or any amendments or
supplements thereto to which the holders of a majority of the Registrable
Securities shall reasonably object in writing within three (3) Business Days of
their receipt thereof.

(b)           respond as promptly as possible to any comments received from the
SEC with respect to the Registration Statement or any amendment thereto and as
promptly as possible provide the Investors true and complete copies of all
correspondence from and to the SEC relating to the Registration Statement.

(c)           notify the Investors as promptly as possible (and, in the case of
(i)(A) below, not less than three (3) days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than two
(2) Business Days following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to the Registration Statement is filed;
(B) when the SEC notifies the Company whether there will be a

3


--------------------------------------------------------------------------------


“review” of such Registration Statement and whenever the SEC comments in writing
on such Registration Statement and (C) with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the SEC or any other Federal or state governmental
authority for amendments or supplements to the Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the SEC of
any stop order suspending the effectiveness of the Registration Statement
covering any or all of the Registrable Securities or the initiation or
threatening of any Proceedings for that purpose; (iv) if at any time any of the
representations and warranties of the Company contained in any agreement
contemplated hereby ceases to be true and correct in all material respects; (v)
of the receipt by the Company of any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation of any Proceeding for
such purpose; and (vi) of the occurrence of any event or passage of time that
makes the financial statements included in a Registration Statement ineligible
for inclusion therein or any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to the
Registration Statement,  Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(d)           if requested by the Required Investors, (i) promptly incorporate
in a Prospectus supplement or post-effective amendment to the Registration
Statement such information as the Company reasonably agrees should be included
therein and (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such Prospectus supplement or
post-effective amendment.

(e)           promptly deliver to each Investor, without charge, at least one
conformed copy of the Registration Statement and as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request

(f)            cooperate with the Investors to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold
pursuant to a Registration Statement, which certificates, to the extent
permitted by applicable federal and state securities laws, shall be free of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any Investor may request in
connection with any sale of Registrable Securities.

(g)           use reasonable best efforts to cause such Registration Statement
to become effective and, to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold pursuant to Rule 144(k) (and the Company
shall use reasonable best efforts to provide a written opinion letter from
Company counsel to the Company’s transfer agent to such effect and to remove the
restrictive legend from

4


--------------------------------------------------------------------------------


the certificates of the Registrable Securities) (the “Effectiveness Period”) and
advise the Investors in writing when the Effectiveness Period has expired;

(h)           prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby in accordance
with the intended method of disposition as set forth in the Registration
Statement, Prospectus or Prospectus supplement;

(i)            use reasonable best efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness or qualification or exemption of
qualification and, (ii) if such order is issued, obtain the withdrawal of any
such order at the earliest possible moment;

(j)            prior to any public offering of Registrable Securities, use
reasonable best efforts to register or qualify or cooperate with the Investors
and their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Investors, to keep such registration or
qualification effective during the Effective Period and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(j), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(j), or (iii) file a general consent to service of process in any such
jurisdiction;

(k)           use reasonable best efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(l)            promptly notify the Investors, at any time when a Prospectus
relating to Registrable Securities is required to be delivered under the 1933
Act (including during any period when the Company is in compliance with Rule
172), upon discovery that, or upon the happening of any event as a result of
which, the Registration Statement (including the Prospectus), as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing, and at the request
of any such holder, promptly prepare, file with the SEC pursuant to Rule 172 and
furnish to such holder a supplement to or an amendment of such Prospectus or
post-effective amendment to such Registration Statement (and have it declared
effective as promptly as practicable) as may be necessary so that such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

5


--------------------------------------------------------------------------------


(m)          otherwise use reasonable best efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including
Rule 172, notify the Investors promptly if the Company no longer satisfies the
conditions of Rule 172 and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earning statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earning statement
shall satisfy the provisions of Section 11(a) of the 1933 Act, including Rule
158 promulgated thereunder (for the purpose of this Section 3(m), “Availability
Date” means the 45th day following the end of the fourth fiscal quarter that
includes the effective date of such Registration Statement, except that, if such
fourth fiscal quarter is the last quarter of the Company’s fiscal year,
“Availability Date” means the 90th day after the end of such fourth fiscal
quarter); and

(n)           upon written notice from an Investor that such Investor has a
legal obligation to make a filing with the National Association of Securities
Dealers, Inc. (“NASD”) Corporate Financing Department pursuant to NASD Rule
2710(b)(10)(A)(i) with respect to the public offering contemplated by the
Registration Statement (an “Issuer Filing”), the Company agrees it will effect
such filing prior to the later to occur of the expiration of five days after
receipt of the written notice on each of  which days shares of Common Stock have
been trading on the principal exchange on which such shares are trading at such
time (each, a “Trading Day”) after receipt of the written notice and one Trading
Day after the date that the Registration Statement is first filed with the SEC. 
The Company shall use reasonable best efforts to pursue the Issuer Filing until
the NASD issues a letter confirming that it does not object to the terms of the
offering contemplated by the Registration Statement.  The Company will pay any
filing fees and expenses in connection with the Issuer Filing.

(o)           With a view to making available to the Investors the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investors to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be resold pursuant to Rule 144(k) or any other rule
of similar effect or (B) such date as all of the Registrable Securities shall
have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the 1934 Act; and (iii) furnish to
each Investor upon request, as long as such Investor owns any Registrable
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the 1934 Act, and (B) such other information as may be
reasonably requested in order to avail such Investor of any rule or regulation
of the SEC that permits the selling of any such Registrable Securities without
registration.

4.               DUE DILIGENCE REVIEW; INFORMATION.

(A)           SUBJECT TO PARAGRAPH (B) OF THIS SECTION 4, UPON REASONABLE PRIOR
NOTICE, THE COMPANY SHALL MAKE AVAILABLE, DURING NORMAL BUSINESS HOURS, FOR
INSPECTION AND REVIEW BY THE INVESTORS, ADVISORS TO AND REPRESENTATIVES OF THE
INVESTORS (WHO MAY OR MAY NOT BE AFFILIATED WITH THE INVESTORS AND WHO ARE
REASONABLY ACCEPTABLE TO THE COMPANY), ALL FINANCIAL

6


--------------------------------------------------------------------------------


AND OTHER RECORDS, ALL FILINGS OF THE COMPANY WITH THE SEC, AND ALL OTHER
CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY AS MAY BE REASONABLY NECESSARY
FOR THE PURPOSE OF SUCH REVIEW, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS,
EMPLOYEES AND INDEPENDENT ACCOUNTANTS, WITHIN A REASONABLE TIME PERIOD, TO
SUPPLY ALL SUCH INFORMATION REASONABLY REQUESTED BY THE INVESTORS OR ANY SUCH
REPRESENTATIVE, ADVISOR OR UNDERWRITER IN CONNECTION WITH SUCH REGISTRATION
STATEMENT (INCLUDING, WITHOUT LIMITATION, IN RESPONSE TO ALL QUESTIONS AND OTHER
INQUIRIES REASONABLY MADE OR SUBMITTED BY ANY OF THEM), PRIOR TO AND FROM TIME
TO TIME AFTER THE FILING AND EFFECTIVENESS OF THE REGISTRATION STATEMENT FOR THE
SOLE PURPOSE OF ENABLING THE INVESTORS AND SUCH REPRESENTATIVES, ADVISORS AND
UNDERWRITERS AND THEIR RESPECTIVE ACCOUNTANTS AND ATTORNEYS TO CONDUCT INITIAL
AND ONGOING DUE DILIGENCE WITH RESPECT TO THE COMPANY AND THE ACCURACY OF SUCH
REGISTRATION STATEMENT.

(b)           Except as otherwise provided in the Note, the Company shall not
disclose material nonpublic information to the Investors, or to advisors to or
representatives of the Investors, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Investors, such advisors and representatives with the
opportunity to accept or refuse to accept such material nonpublic information
for review and any Investor wishing to obtain such information enters into an
appropriate confidentiality agreement with the Company with respect thereto.

5.               OBLIGATIONS OF THE INVESTORS.

(a)           Each Investor shall promptly furnish in writing to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.  At least ten (10) Business Days prior to
the first anticipated filing date of the Registration Statement, the Company
shall notify each Investor of the information the Company requires from such
Investor if such Investor elects to have any of the Registrable Securities
included in the Registration Statement.  An Investor shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any of the Registrable Securities included in the Registration
Statement.

(b)           Each Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay  or (ii) the
happening of an event pursuant to Section 3(c)(vi) hereof, such Investor will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Investor
is advised by the Company that the Allowed Delay has terminated or that the
Registration Statement or Prospectus, as the case may be, no longer contains any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

7


--------------------------------------------------------------------------------


6.               INDEMNIFICATION.

(a)           Indemnification by the Company.  To the fullest extent permitted
by law, the Company will indemnify and hold harmless each Investor and its
officers, directors, members, partners, employees, attorneys and agents,
successors and assigns, and each other Person, if any, who controls such
Investor within the meaning of the 1933 Act or Section 20 of the 1934 Act (and
their officers, directors, partners, members and employees), against any losses,
claims, damages, expenses, costs (including reasonable attorney fees) or
liabilities, joint or several, to which they may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages, expenses, costs or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of any material fact contained
in the Registration Statement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the 1933 Act applicable to
the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s behalf and will reimburse such Investor, and each such officer,
director or member and each such controlling Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, which reimbursement
shall be made as such expenses are incurred if such Investor has delivered a
written undertaking to the Company to repay such reimbursement promptly
following any final determination that such Investor was not entitled thereto;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Investor or any such controlling Person in writing specifically for use in such
Registration Statement or Prospectus.

(b)           Indemnification by the Investors.  Each Investor agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, stockholders and each
Person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and reasonable expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
contained in the Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof or any
omission of a material fact required to be stated in the Registration Statement
or Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, to the extent, but only to

8


--------------------------------------------------------------------------------


the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto.  In no event shall the liability of an Investor be greater
in amount than the dollar amount of the net proceeds received by such Investor
upon the sale of the Registrable Securities giving rise to such indemnification
obligation.

(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such Person or (c) in the reasonable judgment of any such
Person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the Person notifies the indemnifying party in writing that such
Person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation, does not
impose any injunction or similar restriction on such indemnified party and does
not include a statement as to or an admission of fault, liability, culpability
or failure to act with respect to any law by an indemnified party.

(d)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  The relative fault of such indemnifying party and 
indemnified  party shall be  determined  by reference to, among other things, 
whether any action in question,  including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been  taken  or made  by,  or  relates  to  information  supplied  by,  such
indemnifying,  party or indemnified  party,  and the parties’  relative  intent,
knowledge,  access to  information  and  opportunity  to correct or prevent such
action, statement or omission.  The

9


--------------------------------------------------------------------------------


parties  hereto agree that it would not be just and  equitable if  contribution 
pursuant  to this  section were  determined  by pro rata allocation or by any
other method of allocation  that does not take into account the foregoing
equitable considerations. No Person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any Person not guilty of such fraudulent misrepresentation. 
In no event shall the contribution obligation of a holder of Registrable
Securities be greater in amount than the dollar amount of the proceeds (net of
all expenses paid by such holder in connection with any claim relating to this
Section 6 and the amount of any damages such holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission) received by it upon the sale of the Registrable Securities
giving rise to such contribution obligation.

(e)           The obligations of the Company and the Investors under this
Section 6 shall survive the completion of any offering of Registrable Securities
in a Registration Statement filed pursuant to the terms of this Exhibit A.

7.               MISCELLANEOUS.

(a)           Amendments and Waivers.  This Exhibit A may be amended, modified
or waived only by a writing signed by the Company and the Required Investors;
provided that if any such amendment, modification or waiver would adversely
affect in any material respect any Investor or group of Investors who have
comparable rights under this Exhibit A disproportionately to the other Investors
having such comparable rights, such amendment, modification, or waiver shall
also require the written consent of the Investor(s) so adversely affected.

(b)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 12.1 of the Purchase
Agreement.

(c)           Assignments and Transfers by Investors.  The provisions of this
Exhibit A shall be binding upon and inure to the benefit of the Investors and
their respective successors and assigns.  An Investor may transfer or assign, in
whole or from time to time in part, to one or more Persons its rights hereunder
in connection with the transfer of Registrable Securities by such Investor to
such Person, provided that (i) after such assignment or transfer, such Person
holds at least twenty-five percent (25%) of the Registrable Securities, (ii)
such Investor complies with all laws applicable thereto and provides written
notice of assignment to the Company promptly after such assignment is effected
and (iii) the transferee agrees in writing to be bound by this Exhibit A as if
it were a party hereto; provided, however, that the limitation set forth in
subsection (c)(i) shall not apply to assignments or transfers to a subsidiary,
parent or affiliate of the Investor.

(d)           Assignments and Transfers by the Company.  This Exhibit A may not
be assigned by the Company (whether by operation of law or otherwise) without
the prior written consent of the Required Investors, provided, however, that the
Company may assign its rights and delegate its duties hereunder to any surviving
or successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or

10


--------------------------------------------------------------------------------


other disposition of all or substantially all of the Company’s assets to another
corporation, without the prior written consent of the Required Investors, after
notice duly given by the Company to each Investor.

(e)           Benefits of this Exhibit A.  The terms and conditions of this
Exhibit A shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Exhibit A ,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Exhibit A, except as
expressly provided in this Exhibit A.

(f)            Titles and Subtitles.  The titles and subtitles used in this
Exhibit A are used for convenience only and are not to be considered in
construing or interpreting this Exhibit A.

(g)           Severability.  Any provision of this Exhibit A that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.

(h)           Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

(i)            Entire Agreement.  This Exhibit A is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Exhibit A supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k)           Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. 
This Exhibit A shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof, provided, however, that corporate matters shall be governed
by the Delaware General Corporation Law.  Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Exhibit A and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Exhibit A.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably

11


--------------------------------------------------------------------------------


waives any objection to the laying of venue of any such suit, action or
proceeding brought in such courts and irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS EXHIBIT A AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

(l)          Obligations of Investors. The Company acknowledges that the
obligations of each Investor under this Exhibit A are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Exhibit A.  The decision of each Investor to enter into to this Exhibit A has
been made by such Investor independently of any other Investor.  The Company
further acknowledges that nothing contained in this Exhibit A, and no action
taken by any Investor pursuant hereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby.  Each Investor shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Exhibit A, and it shall not be necessary for any other Investor to be
joined as an additional party in any proceeding for such purpose.

12


--------------------------------------------------------------------------------


Schedule 1

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

·      block trades in which the broker-dealer will attempt to sell the shares
as agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

·                  privately negotiated transactions;

·      short sales effected after the date the registration statement of which
this Prospectus is a part is declared effective by the SEC;

·      through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

·      broker-dealers may agree with the selling stockholders to sell a
specified number of such shares at a stipulated price per share; and

·                  a combination of any such methods of sale.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment or supplement to this prospectus under
Rule 424(b)(3) or other applicable provision of the 1933 Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as

13


--------------------------------------------------------------------------------


selling stockholders under this prospectus.  The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the 1933 Act, provided that
they meet the criteria and conform to the requirements of that rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the 1933 Act. 
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the 1933 Act will be subject to the prospectus delivery requirements of the
Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

14


--------------------------------------------------------------------------------


We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the 1934 Act may apply to sales of shares in the market and
to the activities of the selling stockholders and their affiliates.  In
addition, the Company has advised each Selling Stockholder that the Commission
currently takes the position that coverage of short sales “against the box”
prior to the effective date of the registration statement of which this
prospectus is a part would be a violation of Section 5 of the Securities Act, as
described in Item 65, Section A, of the Manual of Publicly Available Telephone
Interpretations, dated July 1997, compiled by the Office of Chief Counsel,
Division of Corporate Finance.  Further, we will make copies of this prospectus
(as it may be supplemented or amended from time to time) available to the
selling stockholders for the purpose of satisfying the prospectus delivery
requirements of the Securities Act.  The selling stockholders may indemnify any
broker-dealer that participates in transactions involving the sale of the shares
against certain liabilities, including liabilities arising under the Securities
Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the 1933 Actand state securities laws, relating to
the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold pursuant to Rule 144(k) of the Securities Act.

15


--------------------------------------------------------------------------------